



Exhibit 10.1


AGREEMENT
AGREEMENT (this “Agreement”), dated as of April 4, 2017, by and among AgroFresh
Solutions, Inc., f/k/a Boulevard Acquisition Corp., a Delaware corporation (the
“Company”), The Dow Chemical Company, a Delaware corporation (“TDCC”), Rohm and
Haas Company, a Delaware corporation (“ROH”), Boulevard Acquisition Sponsor,
LLC, a Delaware limited liability company (the “Sponsor”), AgroFresh Inc., an
Illinois corporation (“AgroFresh”), Avenue Capital Management II, L.P., a
Delaware limited partnership (“Avenue”), and solely as to Section 3, Section 4
(other than clause (a) and clause (e) thereof), Section 5 and Section 8 hereof,
Joel Citron, Darren Thompson and Robert J. Campbell (Messrs. Citron, Thompson
and Campbell collectively, the “Founding Holders”), Marc Lasry (“Lasry”) and
Stephen Trevor (“Trevor” and, together with the Founding Holders and Lasry, the
“Sponsor Holders”).
WITNESSETH:
WHEREAS, the Company and TDCC have entered into that certain Stock Purchase
Agreement, dated as of April 30, 2015 (as amended, the “Stock Purchase
Agreement”), which provides, among other things, for payment by the Company or
TDCC, as applicable, of a Working Capital Adjustment Amount and certain amounts
in respect of Transfer Taxes, and the Company and TDCC wish to settle all claims
in respect of such payments;
WHEREAS, in connection with the consummation of the transactions contemplated by
the Stock Purchase Agreement, the Company, TDCC, ROH and AgroFresh have entered
into that certain Tax Receivables Agreement, dated as of July 31, 2015 (as
amended, the “Tax Receivables Agreement”), pursuant to which, among other
things, the Company is required to make certain payments to ROH, and the parties
to the Tax Receivables Agreement wish to settle all claims in respect of such
payments due and payable in respect of the 2015 tax year;
WHEREAS, in connection with the consummation of the transactions contemplated by
the Stock Purchase Agreement, the Company, TDCC, ROH and the Sponsor have
entered into that certain Warrant Purchase Agreement, dated as of July 31, 2015
(as amended, the “Warrant Purchase Agreement”);
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, TDCC, ROH and AgroFresh have entered into that certain First Amendment
to the Tax Receivables Agreement (the “TRA Amendment”), pursuant to which the
parties to the Tax Receivables Agreement have agreed to modify payments due and
payable under the Tax Receivables Agreement in respect of the 2016 tax year and
any tax year thereafter under the Tax Receivables Agreement;
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, TDCC and the Sponsor have entered into that certain letter agreement
(the “Letter Agreement”), pursuant to which, among other things, TDCC agreed to
purchase additional shares of common stock of the Company on the open market;
WHEREAS, pursuant to Section 6 hereof, immediately following the execution and
delivery of this Agreement, the Sponsor will transfer 3,000,000 Warrants (as
defined in the Warrant Purchase Agreement) (the “Transferred Warrants”) to ROH,
at no cost to ROH (the “Sponsor Warrant Transfer”); and
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, TDCC, ROH and the Sponsor, have entered into that certain letter
agreement (the “WPA Letter Agreement”), pursuant to which such parties agreed to
terminate the Warrant Purchase Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, covenants and agreements herein contained, and for other good
and valuable consideration, the adequacy of which is hereby acknowledged, the
parties hereto hereby agree as follows:
1.
Bundled Payments.

a.
Bundled Payments. In consideration of the agreements of the Company hereunder,
including under clauses b, c and d below, the Company shall pay to TDCC by wire
transfer of immediately available funds to the account or accounts designated by
TDCC (i) a payment of $10,000,000 on the date hereof and (ii) a payment of
$10,000,000 on or prior to January 31, 2018 (such payments, collectively, the
“Bundled Payments”) and the Company shall have no further liability with respect
to any such obligations other than the Bundled Payments.






--------------------------------------------------------------------------------





b.
Working Capital Adjustment Amount. Notwithstanding anything to the contrary set
forth in the Stock Purchase Agreement, the Bundled Payments shall be in full
satisfaction of TDCC’s and the Company’s obligations under Section 2.4 of the
Stock Purchase Agreement (the “Working Capital Adjustment Receivables”) and the
Company shall have no further liability with respect to any such obligations
other than the Bundled Payments.

c.
Transfer Taxes. Notwithstanding anything to the contrary set forth in the Stock
Purchase Agreement, the Bundled Payments shall be in full satisfaction of the
Company’s obligations under the second sentence of Section 5.10(g) of the Stock
Purchase Agreement (the “Transfer Taxes Receivables”) and the Company shall have
no further liability with respect to any such obligations other than the Bundled
Payments.

d.
2015 Taxable Year. Notwithstanding anything to the contrary set forth in the Tax
Receivables Agreement, the Bundled Payments shall be in full satisfaction of the
payment obligations of the Company and AgroFresh under Section 5 of the Tax
Receivables Agreement with respect to the Covered Taxable Year (as defined in
the Tax Receivables Agreement) ending December 31, 2015 (the “2015 TRA
Receivables”) and the Company shall have no further liability with respect to
any such obligations other than the Bundled Payments.

e.
Allocation of Bundled Payments. The Bundled Payments shall be allocated among
the Working Capital Adjustment Receivables, the Transfer Taxes Receivables and
the 2015 TRA Receivables as determined by TDCC in its sole discretion, which
such discretion shall be exercised in a manner that is not inconsistent with
applicable Law.

f.
Deemed Determination of Final Closing Working Capital. The parties to the Tax
Receivables Agreement acknowledge and agree that for purposes of Section 4(a) of
the Tax Receivables Agreement the Final Closing Working Capital is deemed to be
determined as of the date of this Agreement.

2.
Credit Facilities. From the date of this Agreement until December 31, 2019, each
of Avenue (or one or more of its Affiliates), on the one hand, and TDCC (or one
or more of its Affiliates), on the other hand, agrees, subject to the terms and
conditions hereof, to provide a credit facility (each, an “Acquisition Credit
Facility”) to the Company and the Company’s subsidiaries providing for loans of
up to $50,000,000 in the aggregate per Acquisition Credit Facility for use by
the Company and its subsidiaries to consummate one or more Permitted
Acquisitions (as defined below). The Company shall give notice to Avenue and
TDCC of any Permitted Acquisition that it seeks to finance under the Acquisition
Credit Facilities. If Avenue and TDCC each approve making a loan under their
respective Acquisition Credit Facility with respect to a Permitted Acquisition,
the terms and conditions of such Acquisition Credit Facility shall be mutually
agreed upon by Avenue and TDCC, including the interest rate, maturity,
amortization, call protection, covenants, representations, warranties and events
of default. Avenue and TDCC agree that the terms and conditions of any
Acquisition Credit Facility provided by Avenue and the terms and conditions of
any Acquisition Credit Facility provided by TDCC shall be identical in all
material respects and that TDCC and Avenue shall always lend equal amounts under
their respective Acquisition Credit Facilities to the Company and its
subsidiaries in respect of each Permitted Acquisition. Avenue and TDCC
acknowledge that extensions of credit under the Acquisition Credit Facilities
would require compliance by the Company and its subsidiaries with the terms and
conditions of any existing debt documents, including that certain Credit
Agreement, dated July 31, 2015 (as amended, the “Existing Credit Agreement”), by
and among AgroFresh, as the borrower, AF Solutions Holdings LLC, acting as
guarantor, Bank of Montreal, as administrative agent and the Lenders (as defined
therein) and other parties from time to time party thereto and the Company
agrees that any loans under the Acquisition Credit Facilities are subject to
compliance with the Existing Credit Agreement and such other existing documents,
as such documents may be modified or waived. For purposes of this Agreement,
“Permitted Acquisition” means the acquisition of a Person, business unit,
intellectual property or technology, whether structured as an equity
acquisition, asset acquisition, merger or other business combination
transaction, that is approved by both Avenue and TDCC prior to December 31,
2019, which approval may be provided or withheld by either Avenue or TDCC in its
sole and absolute discretion.

3.
Waiver of Transfer Restrictions.

a.
Sponsor Warrant Transfer. Each party hereto hereby irrevocably waives any and
all restrictions on transfer to the extent necessary to permit the Sponsor
Warrant Transfer, including such restrictions set forth in the (i) Investor
Rights Agreement, dated July 31, 2015, by and among the Company, ROH, TDCC, the
Sponsor and the Founding Holders (the “IRA”), (ii) the letter agreement in
reference to the “Initial Public Offering,” dated July 31, 2015, by and between
the Sponsor and the Company (the “Lock-Up Letter”) and (iii) Securities Escrow
Agreement, dated as of February 12, 2014, by and among the Founding Holders, the
Company, the Sponsor and Continental Stock Transfer & Trust Company (as amended
by that certain Amendment Agreement, dated as of July 31, 2015, the “Securities
Escrow Agreement”), in each case as amended by the Lock-Up Extension Agreement,
dated May 9, 2016, by and among the Company, TDCC, ROH, the Sponsor and the
Founding Holders and, solely with respect to Section 1(b) and Section 3 thereof,
Continental Stock Transfer & Trust Company (the “Lock-Up Extension Agreement”).

b.
Certain Equity Interests. Each party hereto hereby irrevocably waives any and
all restrictions on transfer to the extent necessary to permit the Sponsor to
distribute or otherwise transfer shares of common stock, par value $0.0001 of
the Company (“Common Stock”) and any Warrants exercisable for shares of Common
Stock held






--------------------------------------------------------------------------------





by the Sponsor to any member of the Sponsor (each such member, a “Sponsor
Member” and each such distribution or transfer, a “Sponsor Member Transfer”),
including such restrictions set forth in the IRA, the Lock-Up Letter and the
Securities Escrow Agreement, in each case as amended by the Lock-Up Extension
Agreement, so long as the Sponsor Member enters into a customary joinder
agreement to the Securities Escrow Agreement, the Lock-Up Letter and the IRA (as
a Holder (as defined in the IRA) thereunder), in each case as amended by the
Lock-Up Extension Agreement, as applicable, to the extent that such agreements
contain restrictions on transfer of Common Stock or Warrants that remain in
effect at such time, in connection with such Sponsor Member Transfer.
4.
Release; Indemnification; Covenant Not to Sue.

a.
The Company hereby releases and agrees, subject to the limitation contained in
Section 4(e), to indemnify and hold harmless (including for any costs and
attorneys’ fees), TDCC and its Affiliates (including but not limited to ROH) and
their respective directors, officers, employees, agents, representatives and
advisors (the “TDCC Parties”), from any and all potential claims relating to the
Stock Purchase Agreement or any other agreement or letter executed in connection
therewith (each an “Ancillary Agreement”), any and all transactions contemplated
under or in connection therewith, and the parties’ performance of any and all
obligations in respect of all such matters, including the equity marketing for
the Company, other than the Excluded Claims (such potential claims,
collectively, the “Claims”). For purposes of this Agreement, “Excluded Claims”
shall mean any claims (i) relating to the Existing Credit Agreement brought by
the administrative agent or the Lenders with respect to any events occurring
prior to the Closing, (ii) arising out of any breach of or inaccuracy in any
Fundamental Representation or (iii) arising out of any breach by any party of
any of its obligations under this Agreement, the Letter Agreement, the TRA
Amendment or the WPA Letter Agreement.

b.
Each of AgroFresh, the Sponsor, Avenue, Lasry, Trevor and the Founding Holders
hereby releases the TDCC Parties from the Claims. Each of TDCC and ROH hereby
releases the Company, AgroFresh, the Sponsor, Avenue, Lasry, Trevor and the
Founding Holders and their respective directors, officers, employees, agents,
representatives and advisors, from the Claims.

c.
Each of the Company, AgroFresh, the Sponsor, Avenue, Lasry, Trevor and the
Founding Holders hereby covenants (i) not to sue the TDCC Parties for the
Claims, (ii) not to induce or encourage any other Person, directly or
indirectly, to bring suit or otherwise take any action based on the Claims and
(iii) to use commercially reasonable efforts to cooperate with the TDCC Parties
in defense of any Claims. Each of TDCC and ROH hereby covenants (i) not to sue
the Company, AgroFresh, the Sponsor, Avenue, Lasry, Trevor, the Founding
Holders, each of their respective Affiliates, and each of their respective
directors, officers, employees, agents, representatives and advisors, for the
Claims, (ii) not to induce or encourage any other Person, directly or
indirectly, to bring suit or otherwise take any action based on the Claims and
(iii) to use commercially reasonable efforts to cooperate with the Company,
AgroFresh, the Sponsor, Avenue, Lasry, Trevor and the Founding Holders in
defense of any Claims. Each of the Company, AgroFresh, the Sponsor, Avenue,
Lasry, Trevor and the Founding Holders hereby assigns to TDCC any proceeds or
benefits such party receives by virtue of any action brought based on the
Claims.

d.
Notwithstanding anything to the contrary contained in this Section 4, nothing in
this Section 4 (including the above releases and covenants not to sue) shall
apply to the failure of any Person to perform or comply after the date hereof
with any of its obligations and covenants that are to be performed or complied
with after the date hereof pursuant to the terms and conditions of the Stock
Purchase Agreement or any Ancillary Agreement, in each case as may be modified
by this Agreement, the Letter Agreement, the TRA Amendment and the WPA Letter
Agreement.

e.
Notwithstanding anything to the contrary contained herein, the Company’s
indemnification and hold harmless obligations pursuant to Section 4(a) shall not
exceed a combined, cumulative amount equal to $45,000,000.

f.
The TDCC Party entitled to, or claiming a right to indemnification pursuant to,
Section 4(a) (the “Indemnified Person”) shall give written notice in accordance
herewith to the Company of the assertion of any claims, or the commencement of
any Proceeding, by any Person who is not an Indemnified Person in respect of
which claims for indemnity may be sought under Section 4(a) (a “Third Party
Claim”) as promptly as is reasonably practicable after becoming aware thereof;
provided, however, that the failure of the Indemnified Person to give such
notice shall not relieve the Company of its obligations under Section 4(a)
except to the extent (if any) that the Company shall have been materially
prejudiced thereby. The Company may, at its own expense, (i) participate in the
defense of any such Third Party Claim and (ii) upon written notice to the
Indemnified Person acknowledging that the Company is obligated to indemnify the
Indemnified Person for Losses relating to or arising from such Third Party Claim
(subject to the limitation set forth in Section 4(e)), at any time during the
course of any such Third Party Claim (other than a Third Party Claim that is a
Proceeding or investigation by a Governmental Authority), assume the defense
thereof with counsel of recognized standing and competence that is reasonably
satisfactory to the Indemnified Person. If the Company assumes such defense, the
Indemnified Person shall have the right (but not the duty) to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Company; provided, however, that if the Company and the






--------------------------------------------------------------------------------





Indemnified Person are both named parties to the Proceeding or investigation
and, in the reasonable opinion of counsel (of recognized standing and
competence) to the Indemnified Person, representation of both parties by the
same counsel would be inappropriate due to conflicting interests between the
Company and the Indemnified Person, then the Indemnified Person shall be
entitled to participate in such defense with one separate counsel at the
reasonable expense of the Company (subject to the limitation set forth in
Section 4(e)). Whether or not the Company chooses to defend or prosecute any
such Proceeding or investigation, all of the parties hereto shall cooperate in
the defense or prosecution thereof.
g.
Any settlement or compromise made or caused to be made by the Indemnified Person
or the Company, as the case may be, of any such Third Party Claim shall also be
binding upon the Company or the Indemnified Person, as the case may be, in the
same manner as if a final judgment or decree had been entered by a court of
competent jurisdiction in the amount of such settlement or compromise; provided
that the Company will not compromise or settle any Third Party Claim without the
prior written consent of the Indemnified Person; provided, further, that such
prior written consent of the Indemnified Person shall not be unreasonably
withheld, conditioned or delayed so long as such compromise or settlement (i)
provides for payment of money by the Company as the sole relief for the claimant
and results in the full unconditional release of each Indemnified Person from
all liability arising out of such Third Party Claim, (ii) does not contain any
admission or statement suggesting any wrongdoing or liability (criminal or
otherwise) on behalf of any Indemnified Person and (iii) does not contain any
equitable order, judgment or term which in any manner adversely affects,
restrains or interferes with the Company’s business or the business of any
Indemnified Person or any Indemnified Person’s Affiliates.

5.
General Representations. As an inducement to the other parties hereto to enter
into this Agreement, each party hereto hereby represents and warrants to the
other parties hereto the following:

a.
Organization; Good Standing; Qualification. Such party (if such party is not an
individual) is validly existing and (where such concept is applicable) in good
standing under the Laws of its jurisdiction of organization and has all
requisite corporate or other business entity power and authority to conduct its
business as currently conducted, except where the failure to be in good standing
or to have such power and authority would not materially impair such party’s
ability to consummate the transactions contemplated hereby or comply with the
terms and provisions hereof applicable to such party.

b.
Authority; Approvals. Such party has requisite power and authority (and, in the
case of a party that is an individual, the requisite capacity) to execute and
deliver this Agreement, to perform its obligations hereunder, and to consummate
the transactions contemplated hereby. This Agreement has been duly authorized
and duly and validly executed and delivered by such party and (assuming due
authorization, execution and delivery by the other parties hereto) constitutes
legal, valid and binding obligations of such party, enforceable against such
party in accordance with its terms, except as enforceability may be limited by
the Enforceability Limitations.

c.
No Violation. Neither the execution and delivery of this Agreement by such party
nor the consummation by such party of the transactions contemplated hereby nor
compliance by such party with any of the terms or provisions hereof applicable
to such party will (i) if such party is not an individual, violate any provision
of such party’s constituent documents or (ii) (A) violate any Law applicable to
such party or any of its respective assets or (B) violate, conflict with, result
in a breach of any provision of, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination or cancellation of, or result in the creation of any Lien upon
any of the assets of such party under any of the terms, conditions or provisions
of any Contract to which such party is a party, or by which their or any of its
assets may be bound, except, in the case of clause (ii) where such violation
conflict, breach, default, termination, cancellation or Lien (as applicable)
would not materially impair such party’s ability to consummate the transactions
contemplated hereby or to comply with the terms and provisions hereof applicable
to such party.

d.
Consents and Approvals. No consents or approvals of or filings or registrations
with any Governmental Authority, or of or with any third party, are necessary in
connection with the execution and delivery by such party of this Agreement or
the consummation by such party of the transactions contemplated hereby and
compliance by such party with any of the provisions hereof.

6.
Sponsor Warrant Transfer. The Sponsor hereby agrees to transfer the Transferred
Warrants to ROH, at no cost to ROH, on the date hereof. The Company hereby
represents and warrants to ROH that, prior to the execution and delivery of this
Agreement, the Company has delivered to Continental Stock Transfer & Trust
Company all documents requested by Continental Stock Transfer & Trust Company in
connection with the transfer of the Transferred Warrants to ROH. Concurrently
with the execution and delivery of this Agreement, the Sponsor shall (a) deliver
to Continental Stock Transfer & Trust Company all documents required to effect
the transfer of the Transferred Warrants to ROH and (b) irrevocably instruct
Continental Stock Transfer & Trust Company to transfer the Transferred Warrants
to ROH. Subject to the Sponsor’s compliance with its obligations in this Section
6, the Company shall cause Continental Stock Transfer & Trust Company to
deliver, on the date hereof, a screenshot evidencing consummation of the Sponsor
Warrant Transfer to ROH. ROH hereby represents and warrants to Sponsor that, as
of the date hereof, (a) ROH is an “accredited investor” as that term is defined
under Regulation D under the Securities Act of 1933, as amended and (b) ROH is
receiving the Transferred






--------------------------------------------------------------------------------





Warrants for its own account and without a view to the distribution or resale
thereof. ROH acknowledges and agrees that the Transferred Warrants are or remain
subject to the Transferred Warrants Permitted Liens.
7.
Transferred Warrants Representations. As an inducement to ROH to enter into this
Agreement, the Sponsor hereby represents and warrants to ROH the following:

a.
Ownership. As of immediately prior to the Sponsor Warrant Transfer, the Sponsor
is the sole record owner of all of the Transferred Warrants, free and clear of
all liens, other than liens arising from (i) the Investor Rights Agreement, (ii)
that certain replaced and superseded letter agreement, dated July 31, 2015,
between the Sponsor and the Company, (iii) that certain Warrant Agreement,
between the Company and Continental Stock Transfer & Trust Company and (iv)
applicable securities laws (the liens described in clauses (i) through (iv)
being, collectively, “Transferred Warrants Permitted Liens”).

b.
Title. Upon consummation of the Sponsor Warrant Transfer, the Sponsor will have
delivered to ROH good and valid title to the Transferred Warrants free and clear
of all liens, other than Transferred Warrants Permitted Liens.

8.
Miscellaneous.

a.
Publicity. No public announcement or other publicity regarding the existence of
this Agreement, the TRA Amendment, the Letter Agreement, any Rule 10b5-1 Plan
(as defined in the Letter Agreement) or the WPA Letter Agreement or its or their
contents or the transactions contemplated hereby or thereby shall be made by the
Company, AgroFresh, TDCC, ROH, the Sponsor, the Founding Holders, Trevor or
Lasry or any of their respective Representatives without the prior written
Consent of the Company and TDCC, in any case, as to form, content, timing and
manner of distribution or publication (which Consent shall not be unreasonably
withheld, conditioned or delayed); provided, however, that the prior written
Consent of the Company or TDCC shall not be required hereunder with respect to
any press release, public announcement or communication that is substantially
similar to a press release, public announcement or communication previously
issued with the prior written Consent of such party. Each of the parties hereto
agrees to hold confidential the terms and provisions of this Agreement, the TRA
Amendment, the Letter Agreement, any Rule 10b5-1 Plan (as defined in the Letter
Agreement) and the WPA Letter Agreement and the terms of the transactions
contemplated hereby or thereby. Notwithstanding the foregoing, nothing in this
Section 8(a) shall prevent any party or its Affiliates or any other Person from
making any public announcement or disclosure required by Law or the rules of any
stock exchange; provided that, except for any amendment to Schedule 13D or
report pursuant to Section 16 of the Exchange Act to be filed by TDCC, Sponsor
or their respective Affiliates with the SEC in connection with performance of
the Letter Agreement (other than the amendment to Schedule 13D to be filed by
TDCC and its Affiliates and the Sponsor and its Affiliates with the SEC in
connection with entering into the Letter Agreement and the WPA Letter Agreement,
among other matters, as applicable), prior to making such required public
announcement or disclosure such party, its Affiliate or other Person shall give
the Company and TDCC (in each case to the extent such party is not the
disclosing party) prior notice of, and a reasonable opportunity to comment on,
the timing and contents of the proposed public announcement or disclosure.

b.
Non-Disparagement. Each of the Company, TDCC, ROH, the Sponsor, AgroFresh and
Avenue agrees that, from the date hereof until the third anniversary of this
Agreement, (i) none of its directors, officers or senior executives or any of
the directors, officers or senior executives of its subsidiaries or affiliates
will, and (ii) it will instruct its directors, officers and senior executives
and the directors, officers and senior executives of its subsidiaries and
affiliates and its advisors and representatives that advised or represented it
in connection with the transactions contemplated by this Agreement or the Stock
Purchase Agreement (each of the Company, TDCC, ROH, the Sponsor, AgroFresh and
Avenue, together with each party described in clauses (i) and (ii), an “ND
Party”) not to, make any statement, or cause any statement to be made, to any
third party that disparages, ridicules or criticizes any Sponsor Holder. Each
Sponsor Holder agrees that, from the date hereof until the third anniversary of
this Agreement, (i) he will not, and (ii) he will instruct his advisors and
representatives that advised or represented him in connection with the
transactions contemplated by this Agreement or the Stock Purchase Agreement not
to, make any statement, or cause any statement to be made, to any third party
that disparages, ridicules or criticizes any ND Party. Notwithstanding anything
to the contrary in this Section 8(b), nothing in this Section 8(b) shall
prohibit any of the foregoing parties from giving truthful testimony in any
legal proceeding pending before any Governmental Authority.

c.
Further Assurances. On and after the execution of this Agreement, each party
hereto shall execute and deliver to any other party such documents, agreements
and other instruments as may be reasonably requested by such other party and are
required to effectuate the transactions contemplated by this Agreement.

d.
Amendments and Waivers. This Agreement may be amended, modified or supplemented
only by an instrument in writing signed by the parties hereto. The failure of a
party hereto at any time or times to require performance of any provision hereof
or claim damages with respect thereto shall in no manner affect its right at a
later time to enforce the same. No waiver by a party of any condition or of any
breach of any term or covenant contained in this Agreement shall be effective
unless it is in a writing signed by such party.






--------------------------------------------------------------------------------





e.
Assignment; No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and their respective successors and permitted
assigns, and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

f.
Severability. If any provision of this Agreement shall be held invalid, illegal
or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

g.
Counterparts. This Agreement may be executed in any number of counterparts
(including by .pdf file exchanged via email or other electronic transmission),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

h.
Capitalized Terms. Capitalized terms used in this Agreement that are not
otherwise defined herein have the meanings given to such terms in the Stock
Purchase Agreement.

i.
Other Definitional Provisions and Interpretation. The headings preceding the
text of Sections included in this Agreement are for convenience only and shall
not be deemed part of this Agreement or be given any effect in interpreting this
Agreement. The use of the masculine, feminine or neuter gender or the singular
or plural form of words herein shall not limit any provision of this Agreement.
The meaning assigned to each term defined herein shall be equally applicable to
both the singular and the plural forms of such term. The use of “including” or
“include” shall in all cases herein mean “including, without limitation” or
“include, without limitation,” respectively. The use of “or” is not intended to
be exclusive unless expressly indicated otherwise. Reference to any Person
includes such Person’s successors and assigns to the extent such successors and
assigns are permitted by the terms of any applicable agreement, and reference to
a Person in a particular capacity excludes such Person in any other capacity or
individually. Reference to any agreement (including this Agreement), document or
instrument shall mean such agreement, document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof and the terms of the TRA Amendment.
Underscored references to Sections or clauses shall refer to those portions of
this Agreement. The use of the terms “hereunder,” “hereof,” “hereto” and words
of similar import shall refer to this Agreement as a whole and not to any
particular Section, paragraph or clause of this Agreement.

j.
Governing Law. This Agreement shall be governed exclusively by and construed and
enforced exclusively in accordance with the internal Laws of the State of
Delaware without giving effect to the principles of conflicts of law thereof.

k.
Waiver of Jury Trial; Jurisdiction; Venue. The provisions of Section 11.14 of
the Stock Purchase Agreement are hereby incorporated by reference into this
Agreement, mutatis mutandis.



[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by as
of the date first written above by their respective officers thereunto duly
authorized.




 
AgroFresh Solutions, Inc.
 
 
 
 
/s/ Jordi Ferre
 
By:
Jordi Ferre
 
Title:
Chief Executive Officer








--------------------------------------------------------------------------------





 
THE DOW CHEMICAL COMPANY
 
 
 
 
/s/ Eric P. Blackhurst
 
By:
Eric P. Blackhurst
 
Title:
Authorized Representative






--------------------------------------------------------------------------------





 
ROHM AND HAAS COMPANY
 
 
 
 
/s/ Mark Gibson
 
By:
Mark Gibson
 
Title:
Chief Financial Officer and Treasurer








--------------------------------------------------------------------------------





 
BOULEVARD ACQUISITION SPONSOR, LLC
 
 
 
 
/s/ Marc Lasry
 
By:
Marc Lasry
 
Title:
Managing Member








--------------------------------------------------------------------------------





 
AGROFRESH INC.
 
 
 
 
/s/ Jordi Ferre
 
By:
Jordi Ferre
 
Title:
Chief Executive Officer








--------------------------------------------------------------------------------





 
AVENUE CAPITAL MANAGEMENT II, L.P.
 
 
 
 
By:
Avenue Capital Management II GenPar, LLC, its General Partner
 
 
 
 
/s/ Marc Lasry
 
By:
Marc Lasry
 
Title:
Managing Member








--------------------------------------------------------------------------------





 
/s/ Joel Citron
 
By:
Joel Citron










--------------------------------------------------------------------------------





 
/s/ Darren Thompson
 
By:
Darren Thompson












--------------------------------------------------------------------------------





 
/s/ Robert J. Campbell
 
By:
Robert J. Campbell










--------------------------------------------------------------------------------





 
/s/ Marc Lasry
 
By:
Marc Lasry










--------------------------------------------------------------------------------





 
/s/ Stephen Trevor
 
By:
Stephen Trevor




